Case 19-70159-hdh13 Doc 17 Filed 07/08/19   Entered 07/08/19 16:21:05   Page 1 of 5
Case 19-70159-hdh13 Doc 17 Filed 07/08/19   Entered 07/08/19 16:21:05   Page 2 of 5
Case 19-70159-hdh13 Doc 17 Filed 07/08/19                 Entered 07/08/19 16:21:05           Page 3 of 5



Monte J. White and Associates, PC
Monte J. White
1106 Brook Ave., Hamilton Place
Wichita Falls, TX 76301
(940)723-0099
(940)723-0096 Fax
                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                   WICHITA FALLS DIVISION


IN RE:                                            §       CASE NO. 19-70159-hdh-13
                                                  §
Demrick Dewayne Davis                             §       CHAPTER 13
                                                  §
DEBTOR(S)                                         §

                                  MOTION FOR TURNOVER,
                          SANCTIONS AND CIVIL CONTEMPT OF COURT

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        The above named debtor in the above-styled cause requests the Court to order turnover of
property of bankruptcy estate to Debtor, find High Performance Capital, in civil contempt of court under
Bankruptcy Rule 9020 and 11 U.S.C. § 362 (a)(6) and grant the debtor sanctions under 11 U.S.C. § 362
(h) and as grounds therefore would respectfully show the Court as follows:

JURISDICTION

         1. This Court has jurisdiction of this matter pursuant to 28 U.S.C. § 1334 and 11 U.S.C. § 105
            and § 362.

FACTS

         2. On June 13, 2019, the above-named debtor filed a voluntary petition for relief under Chapter
            13 of the U.S. Bankruptcy Code.

         3. On June 14, 2019, paralegal Brittany Reagan, of Monte J. White and Associates, P.C.,
            contacted High Performance Capital by phone. Ms. Reagan was advised by "Kathy" that she
            would place a hold on the vehicle, locate the vehicle, and arrange for its return to the Debtor.

         4. On June 17, 2019, "Kathy" contacted Monte J. White and Associates, P.C. and spoke with
            paralegal Sara Mueller. Mrs. Mueller was advised by "Kathy" that High Performance Capital
            would not be returning the vehicle. "Kathy" stated that High Performance Capital had just
            won a similar case in the Southern District of Texas and would not be returning the vehicle
            without a Court order.

         5. On July 3, 2019, Ms. Reagan attempted to contact High Performance Capital in order to
            obtain a facsimile number for "Kathy" so that a formal demand letter may be sent. After
            being unable to obtain a facsimile number, a copy of the demand letter was sent by email to
            the recoveries department and mailed to High Performance Capital by certified mail (See
Case 19-70159-hdh13 Doc 17 Filed 07/08/19                Entered 07/08/19 16:21:05          Page 4 of 5



            Exhibit A).


        6. On July 8, 2019, Ms. Reagan received an email from Rene Gomez, recovery manager for
           High Performance Capital stating that they need a 3rd party authorization form completed
           even though they are aware of our representation of the Debtor and have spoke with this
           office previously. Additionally, the email stated that it does not appear that our demands are
           Court ordered (See Exhibit B).

        7. The Debtor hereby requests that his vehicle be returned to him, that High Performance
           Capital be sanctioned in the amount of $2,500.00, that Debtor be awarded $2,500.00 for the
           loss of his vehicle after the bankruptcy petition was filed, and that Debtor’s attorney, Monte
           J. White and Associates, P.C. be awarded $2,500.00 in attorney fees for the preparation and
           defense of this motion.

PRAYER

        WHEREFORE PREMISES CONSIDERED, the Debtor prays that the Court set this matter for

hearing at its earliest opportunity and that the Court High Performance Capital in contempt of court and

impose such sanctions as the Court deems appropriate including attorney's fees, and actual damages to the

Debtor, Demrick Dewayne Davis, for the loss of his vehicle.



                                                         Respectfully submitted,

                                                         Monte J. White
                                                         1106 Brook Ave., Hamilton Place
                                                         Wichita Falls, TX 76301
                                                         (817) 723-0099
                                                         (817) 723-0096 fax

                                                         /s/Monte J. White
                                                         Monte J. White
                                                         State Bar No. 00785232
                                                         Attorney for Debtor

                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on July 8, 2019, a true and correct copy of the foregoing
"Motion for Turnover, Sanctions and Civil Contempt of Court" was served on the following by U.S. Mail
and the adverse party, High Performance Capital, by certified, return receipt requested mail.

Robert Wilson
1407 Buddy Holly Avenue
Lubbock, Texas 79401
Case 19-70159-hdh13 Doc 17 Filed 07/08/19   Entered 07/08/19 16:21:05   Page 5 of 5



High Performance Capital
34 Executive Park Ste 18
Irvine, CA 92614




William T. Neary
1100 Commerce Street, 9C60
Dallas, Texas 75302


                                                  /s/Monte J. White
                                                  Attorney for Debtor
